 


109 HR 2958 IH: Pipeline Safety Emergency Notification Act
U.S. House of Representatives
2005-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2958 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2005 
Mr. Murphy introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require notification of appropriate emergency response authorities when damage to underground pipeline facilities occurs or is discovered. 
 
 
1.Short titleThis Act may be cited as the Pipeline Safety Emergency Notification Act or Marc and Chelsea’s Law. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)Over 2,000,000 miles of pipelines transport the bulk of natural gas and petroleum products in the United States. 
(2)According to the Pipeline and Hazardous Materials Safety Administration, since 1986 there have been 421 fatalities and 1,906 injuries as a result of 7,607 incidents that damaged the Nation’s pipelines. These incidents have resulted in $1,700,000,000 in property damage. 
(3)The leading cause of incidents to distribution pipelines is external force damage during excavation work near pipelines. 
(4)Existing Federal law and regulations require pipeline owners and operators to have emergency procedures to address pipeline emergencies. In addition, the Office of Pipeline Safety has worked closely with the Common Ground Alliance to develop best practices which recommend the immediate notification of 9–1–1 and facility owner or operators in the event of serious damage to a pipeline. However, Federal law does not explicitly require such notification, and laws and enforcement mechanisms vary from State to State. 
(b)PurposeThe purpose of this Act is to minimize the danger to life, health, or property that may result from damage incurred to underground pipeline facilities by requiring the notification of appropriate emergency response authorities in such instances. 
3.Emergency alert requirementsSection 60114 of title 49, United States Code, is amended— 
(1)in the section heading, by inserting and emergency alert requirements after systems; 
(2)in the heading of subsection (a), by inserting One-Call Notification System before Minimum Requirements; 
(3)by redesignating subsection (c) as subsection (d); and 
(4)by inserting after subsection (b) the following new subsection: 
 
(c)Emergency alert requirements 
(1)RequirementAny person, including a government employee or contractor, who while engaged in demolition, excavation, tunneling, or construction in the vicinity of a pipeline facility— 
(A)becomes aware of damage to the pipeline facility that may endanger life or cause serious bodily harm or damage to property; or 
(B)damages the pipeline facility in a manner that may endanger life or cause serious bodily harm or damage to property, shall promptly report the damage to the operator of the facility and to other appropriate authorities.  
(2)Other appropriate authoritiesFor purposes of this subsection, notification of other appropriate authorities shall consist of— 
(A)notification of medical, law enforcement, and fire prevention public authorities; or 
(B)calling 9–1–1.. 
4.Civil penaltiesSection 60122(a) of title 49, United States Code, is amended by inserting , 60114(c), after 60114(b).  
5.Criminal penaltiesSection 60123(a) of title 49, United States Code, is amended by inserting 60114(c), after 60114(b),.  
 
